Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 6-8, 11-13 and 16 are presented for examination.
Claims 1, 6, and 12 are currently amended.
Claims 2, 4-5, 9-10 and 14-15 are canceled without prejudice.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-8, 11-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 11-13 and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Le U.S. Pub. No. 2015/0282148. 

As to claim 1, Le teaches the invention as claimed, including a method for performing mode transition of a compression operation in a transmission device, wherein the compression operation comprises a plurality of modes, and the method comprises: 
determining whether a module within the transmission device transforms a state within the plurality of states into another state within the plurality of states to transmit a set of context data (par. 0080-0083, 0192, 0230, 0242, 0249, 0258, 0273); and 
in response to the module transforming the state into said other state to transmit the set of context data, transmitting other sets of context data that also belong to the module in said other state, wherein the transmission device comprises a compressor and a decompressor, and the module represents the compressor or the decompressor (par. 0078, 0080-0081, 0193, 0219-0220, 0230, 0157-0159, 0230);  
wherein the compression operation is robust header compression (RoHC), the plurality of modes comprise a unidirectional (U) mode, an optimistic (O) mode, and  a the mode and said other mode represent any two of the U mode, the O mode and the R mode, respectively (par. 0081-0086), and a set of context data that belongs to the compressor indicates a state utilized by the compressor for compressing a header, and a set of context data that belongs to the decompressor indicates a state utilized by the decompressor for decompressing a header (par. 0058, 0076-0080, 0082-0083, 0249, 0258, 0273). 
Lee teaches ROHC can include three modes Unidirectional (U), optimistic (O), and Reliable (R).In the R mode, the compressor relies on ROHC ACKs may be considered part of the ROHC feedback, which feedback may be sent as standalone packets, piggybacked on packets with actual payload for the opposite direction (par. 0080-0086).  However, Lee does not explicitly teach a plurality of modes, transform a mode within the plurality of modes, transforming the mode into the other mode and the mode and said other mode represent any two of the U mode, the O mode and the R mode, respectively.  
Pelletier teaches a plurality of modes, transform a mode within the plurality of modes, transforming the mode into the other mode and the mode and said other mode represent any two of the U mode, the O mode and the R mode, respectively (abstract, col. 4, line 40-col. 6, line 37).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Lee and Pelletier in order to provide an efficient system for an improved header compression method that offers compression mode flexibility (Pelletier, col. 2, line 42-46).

 Le teaches the invention as claimed, including the method of claim 1, wherein the plurality of modes comprise a unidirectional mode, an optimistic mode, and a reliable mode (par. 0080). 

As to claim 6, Le teaches the invention as claimed, including a method for performing mode transition of a compression operation in a transmission device, wherein the compression operation comprises a plurality of modes, the method is applied in compression operations of multiple protocols of which a specific type of packets that are lack of data or information are needed in the mode transition, and the method comprises: 
checking whether the number of the specific type of multiple consecutive packets received by a decompressor within the transmission device from another transmission device reaches a predetermined value after a compressor within said another transmission device performs the state transition (par. 0080, 0172-0173, 0177, 0192, 0230, 0242, 0249, 0258, 0273); and 
in response to the number of the specific type of multiple consecutive packets reaching the predetermined value, proceeding the mode transition of the decompressor, wherein different predetermined values correspond to different target modes (par. 0078, 0080-0081, 0111-0114, 0118, 0146, 0150, 0173, 0193, 0219-0220, 0230, 0157-0159, 0230). 
Lee teaches ROHC can include three modes Unidirectional (U), optimistic (O), and Reliable (R).  In the R mode, the compressor relies on ROHC ACKs may be considered part of the ROHC feedback, which feedback may be sent as standalone packets, Lee does not explicitly teach mode transition and the plurality of modes comprise a unidirectional (U) mode, an optimistic (O) mode, and a reliable (R) mode, and the mode transition of the decompressor comprises any of mode transitions of O mode to R mode, U mode to R mode, R mode to O mode, O mode to U mode, and R mode to U mode.  
Pelletier teaches mode transition and the plurality of modes comprise a unidirectional (U) mode, an optimistic (O) mode, and a reliable (R) mode, and the mode transition of the decompressor comprises any of mode transitions of O mode to R mode, U mode to R mode, R mode to O mode, O mode to U mode, and R mode to U mode (abstract, col. 4, line 40-col. 6, line 37).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Lee and Pelletier in order to provide an efficient system for an improved header compression method that offers compression mode flexibility (Pelletier, col. 2, line 42-46).

As to claim 7, Le teaches the invention as claimed, including the method of claim 6, wherein the multiple protocols comprises user datagram protocol (UDP) (par. 0075-0076). 

As to claim 8, Le teaches the invention as claimed, including the method of claim 6, wherein the compression operation is robust header compression (RoHC) (par. 0076-0078). 

As to claim 11, Lee teaches the invention as claimed, including the method of claim 8, wherein the specific type of multiple consecutive packets are multiple consecutive Initialization and Refresh (IR) packets or multiple consecutive IR packet without static information (IR-DYN) (par. 0078-0080). 

As to claim 12, Lee teaches the invention as claimed, including a transmission device, applied in a compression operation of a protocol of which a specific type of packets that are lack of data or information are needed in the mode transition, the compression operation comprises a plurality of modes, the transmission device comprising: a compressor, arranged to compress a header of a packet to be transmitted; and a decompressor, arranged to decompress a header of a received packet (fig. 2, par. 0056, 0078-0079, 0197-0198);
wherein operations of the transmission device comprises: checking whether the number of the specific type of multiple consecutive packets received by a decompressor within the transmission device from another transmission device reaches a predetermined value after a compressor within said another transmission device performs the state transition (par. 0080, 0192, 0230, 0242, 0249, 0258, 0273); and 
in response to the number of the specific type of multiple consecutive packets reaching the predetermined value, proceeding the mode transition of the decompressor, wherein different predetermined values correspond to different 
wherein the received packet comprises any of the specific type of multiple consecutive packets (par. 0054-0056, 0081-0086, 0197).
Lee teaches ROHC can include three modes Unidirectional (U), optimistic (O), and Reliable (R).  In the R mode, the compressor relies on ROHC ACKs may be considered part of the ROHC feedback, which feedback may be sent as standalone packets, piggybacked on packets with actual payload for the opposite direction (par. 0080-0086).  However, Lee does not explicitly teach mode transition and the plurality of modes comprise a unidirectional (U) mode, an optimistic (O) mode, and a reliable (R) mode, and the mode transition of the decompressor comprises any of mode transitions of O mode to R mode, U mode to R mode, R mode to O mode, O mode to U mode, and R mode to U mode.  
Pelletier teaches mode transition and the plurality of modes comprise a unidirectional (U) mode, an optimistic (O) mode, and a reliable (R) mode, and the mode transition of the decompressor comprises any of mode transitions of O mode to R mode, U mode to R mode, R mode to O mode, O mode to U mode, and R mode to U mode (abstract, col. 4, line 40-col. 6, line 37).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Lee and Pelletier in order to provide an efficient system for an improved header compression method that offers compression mode flexibility (Pelletier, col. 2, line 42-46).


As to claim 13, Le teaches the invention as claimed, including the transmission device of claim 12, wherein the compression operation is robust header compression (RoHC) (par. 0078-0080). 

As to claim 16, Le teaches the invention as claimed, including the transmission device of claim 13, wherein the specific type of multiple consecutive packets are multiple consecutive Initialization and Refresh (IR) packets or multiple consecutive IR packet without static information (IR-DYN) (par. 0078-0080).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/THU HA T NGUYEN/Primary Examiner, Art Unit 2444